Case: 14-50933      Document: 00513060980         Page: 1    Date Filed: 06/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-50933                                    FILED
                                  Summary Calendar                               June 1, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN CIPRIANO LEDEZMA-DELEON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:14-CR-43


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Juan Cipriano Ledezma-DeLeon appeals his 47-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry by a
previously deported alien in violation of 8 U.S.C. § 1326. Ledezma-DeLeon
challenges the substantive reasonableness of his sentence, arguing that it is
greater than necessary to accomplish the sentencing goals of 18 U.S.C.
§ 3553(a). In support of this argument, Ledezma-DeLeon maintains that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50933    Document: 00513060980     Page: 2   Date Filed: 06/01/2015


                                 No. 14-50933

U.S.S.G. § 2L1.2 illegal reentry sentencing guideline should not be entitled to
a presumption of reasonableness because it is not empirically based, double
counts certain predicate criminal convictions, and overstates the seriousness
of the illegal reentry offense, which is analogous to an international trespass
offense. Ledezma-DeLeon further maintains that his sentence is greater than
necessary to deter future criminal conduct and protect the public. He also
asserts that his sentence fails to properly reflect his personal history and
characteristics, namely, his age at the time of the drug trafficking offense,
limited criminal history, and motive for returning to the United States.
      We review the substantive reasonableness of a sentence for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). When a sentence falls
within a properly calculated guidelines range, we apply a rebuttable
presumption of reasonableness. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).   “The presumption is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” Id.
      We have rejected the argument that a sentence imposed under the
§ 2L1.2 illegal reentry sentencing guideline is substantively unreasonable
because certain predicate criminal convictions are double counted in the
computation of a defendant’s guidelines range. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009). We have also rejected the assertion that
§ 2L1.2 overstates the seriousness of illegal reentry because it is analogous to
an international trespass offense. See United States v. Juarez-Duarte, 513 F.3d
204, 212 (5th Cir. 2008).      Ledezma-DeLeon correctly concedes that his
empirical basis challenge to § 2L1.2’s presumption of reasonableness is
foreclosed.   See Duarte, 569 F.3d at 529-31; United States v. Mondragon-



                                       2
    Case: 14-50933     Document: 00513060980     Page: 3   Date Filed: 06/01/2015


                                  No. 14-50933

Santiago, 564 F.3d 357, 366 (5th Cir. 2009). Finally, the record does not reflect
that the district court failed to consider any significant factors, gave undue
weight to any improper factors, or clearly erred in balancing the sentencing
factors. See Cooks, 589 F.3d at 186.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3